 Case 1:20-cr-00065-ERK Document 45 Filed 09/03/20 Page 1 of 2 PageID #: 122

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
ANW                                               271 Cadman Plaza East
F.#2020R0144                                      Brooklyn, New York 11201



                                                  September 3, 2020


By Email and ECF

The Honorable Edward R. Korman
Senior United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re:    United States v. Aboudou Krigger, et al.
                     Criminal Docket No. 20-65 (ERK)

Dear Judge Korman:

               The government respectfully writes this letter to request an adjournment of the
status conference in the matter, currently set for September 9, 2020. The government
requests that the Court adjourn the matter until a date convenient to the Court during the
week of October 19, 2020. The government has consulted with the counsel for Aboudou
Krigger, Angel Rodriguez and Omar Wesley, who all join this request.

                The government further requests that the Court exclude the time between
September 9, 2020 and the date of the adjourned October 2020 status conference for the
purposes of the Speedy Trial Act with respect to each of the defendants. The government
has produced a significant volume of discovery in this matter and has provided counsel with
written plea agreements. The proposed adjournment counsel to continue their ongoing plea
negotiations with the goal of resolving this matter short of trial and, as such, is in the
interests of justice.
 Case 1:20-cr-00065-ERK Document 45 Filed 09/03/20 Page 2 of 2 PageID #: 123




Counsel for the defendants also join the request to exclude the time from September 9, 2020
through the date of next status conference in October 2020 from Speedy Trial calculations.



                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:     /s/ Nathan Reilly
                                                 Nathan Reilly
                                                 Assistant U.S. Attorney
                                                 (718) 254-6196

cc:    All counsel (via email and ECF)
       Clerk of the Court (via ECF)




                                             2
